Citation Nr: 0807594	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include lumbosacral spine degenerative disc 
disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from December 1975 to December 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for low back injury residuals.  In May 
2006, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
September 2006, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection and remanded it to the RO 
for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his September 2007 Appellant's Post-Remand Brief, the 
accredited representative advances that the January 2007 VA 
examination for compensation purposes conducted in response 
to the Board's remand instructions was performed by a nurse 
practitioner; was "allegedly signed off by an 'Unknown 
Doctor;'" and failed to address whether the veteran's 
service-connected right knee medial meniscectomy residuals 
with instability, internal derangement, and traumatic 
arthritis precipitated his multiple post-service falls and 
associated low back injuries.  

In reviewing the report of the January 2007 VA examination 
for compensation purposes, the Board initially observes that 
the veteran reported that he was scheduled to undergo a 
magnetic resonance imaging (MRI) study at the Muskogee, 
Oklahoma, Medical Center to be conducted on the day following 
the VA examination for compensation purposes.  The report of 
the scheduled VA MRI study is not of record.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The examination report conveys that the veteran sustained a 
February 2000 fall, an April 2002 fall, and a subsequent 
jumping accident in which he incurred both right knee and 
back injuries.  The examiner does not advance an opinion as 
to whether the veteran's significant service-connected right 
knee instability precipitated the multiple post-service falls 
in which the veteran injured his lower back.  Further, while 
the examination report was dictated by a named VA nurse 
practitioner, it is noted to have been approved by an 
"UNKNOWN DOCTOR Resident."  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) are 
fully met.  

2.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Muskogee, 
Oklahoma, VA Medical Center after 2005, 
not already of record, for incorporation 
into the record.

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic low back 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examination should be conducted by a 
physician.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic low back disorder had its onset 
during active service; otherwise 
originated during or is causally related 
to active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
right knee medial meniscectomy residuals 
with instability and right knee internal 
derangement and traumatic arthritis.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic low back disorder to include 
lumbosacral spine degenerative disc 
disease and degenerative joint disease 
with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2007) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

